Case 19-26616-EPK Doc 24 Filed 03/24/20 Page1lof5

UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF FLORIDA
WEST PALM BEACH DIVISION

In re: Shannon Garvey Case No.: 19-26616-EPK
SS#: -8910 Chapter 13
Debtor(s).
/

 

Debtor’s Motion to Separately Classify Student Loan Payments

The Debtor, Shannon Garvey, by and through her undersigned attorneys, files this Motion to Separately
Classify Student Loan Payments and states:

1. The Debtor filed the instant case on December 13, 2019.

2. The Debtor has a non-dischargeable student loan obligation owed to Navient Solutions, LLC and/or
US Department of Education (“Navient”) listed on Schedule F in which the regular monthly payments are
$100.00 per month.

3. A Proof of Claim has not been filed by Navient as of the date of filing this motion but the
undersigned will file a Proof of Claim pursuant to FBRP Rule 3004 if one is not filed by Navient by the Claims
Bar Date.

4. The Debtor proposes to pay Navient the amount necessary to service the student loan based upon her
Income Driven Repayment Plan (“IDR”) over and above the amounts that Debtor is required to pay her other
unsecured creditors. The unsecured creditors are not prejudiced by this motion, as the separate classification of
Navient will in fact provide all other allowed, general unsecured creditors a larger percentage of unsecured
payments than they would have been entitled had this motion not been filed. Allowing the Debtor to pay the

student loan promotes her fresh start as interest would accrue on this non-dischargeable loan during the plan
Case 19-26616-EPK Doc 24 Filed 03/24/20 Page2of5

period. This would result in a larger amount owed on the non-dischargeable claim at plan competition than
what is owed now prejudicing the debtor’s fresh start.

Furthermore, separate classification of the subject debt allows Debtor to make the necessary payments
required for completion of the loan repayment period in order to qualify for loan forgiveness. Lastly, the Debtor
is a nurse by trade and could lose her professional license under Florida law in the event she does not remain
current with her student loan obligations. The Debtor would be unable to fund the plan in this were that to
happen.

WHEREFORE the Debtor respectfully requests that this Court enter an Order Granting Debtor’s
Motion to Separately Classify Student Loan Payments and requests such other and further relief as the Court
may deem just and proper.

I HEREBY CERTIFY that I am admitted to the Bar of the United States District Court for the Southern
District of Florida and am in compliance with the additional qualifications to practice in this Court set forth in
Local Rule 2090-1(A).

I HEREBY CERTIFY that a true and correct copy of the foregoing has been furnished via electronic
filing to Robin R. Weiner, Trustee, P.O. Box 559007, Fort Lauderdale, FL 33355-9007; A.US.T., 51 SW
First Avenue, Room 1204, Miami, FL 33130, Navient Solutions, LLC, Attn.: Jack Remondi (Dir./Pres./CEO),
123 Justison Street, Wilmington, DE 19801; Navient Solutions, LLC, Attn.: Jack Remondi (Dir./Pres./CEO),
2001 Edmund Halley Drive, Reston, VA 20191-3436; Corporation Service Company as Registered Agent for
Navient Solutions, LLC, 1201 Hays Street, Tallahassee, FL 32301; U.S. Department of Education, c/o FedLoan
Servicing, PO Box 69184, Harrisburg, PA 17106-9184; U.S. Department of Education c/o Civil Process Clerk
at the Office of the U.S. Attorney: 99 SE 4" Street, Miami, FL 33132; Attorney General’s Office c/o Wilfredo
Ferrer(US Attorney): 99 SE 4" Street, Miami, FL 33132; U.S. Department of Education c/o Betsy DeVos (Sec.

Of U.S. Department of Education): 400 Maryland Avenue, SW, Washington, D.C. 20202; U.S. Department of
Case 19-26616-EPK Doc 24 Filed 03/24/20 Page3of5

Education c/o Steven Menashi (General Counsel): 400 Maryland Avenue, SW, Washington, D.C. 20202; and

all creditors listed on attached Creditors Matrix via U.S. Mail this Vie March, 2020.

)

HOSKINS are
By: Colin V. Lloyd, ire
Florida Bar No.:0165182
By: Justin A. Lefko, Esquire
Florida Bar No.: 101123
302 South Second Street
Fort Pierce, FL 34950

(772) 464-4600

(772) 465-4747 fax

 
Case 19-26616-EPK Doc 24 Filed 03/24/20

Label Matrix for local noticing
113c-9

Case 19-26616-EPK

Southern District of Florida
West Palm Beach

Tue Mar 24 10:32:25 EDT 2020

BConnected
PO Box 5226
Cherry Hill, NU 08034-5226

(p) JPMORGAN CHASE BANK NA
BANKRUPTCY MAIL INTAKE TEAM
700 KANSAS LANE FLOOR 01
MONROE LA 71203-4774

Comenity Bank/Torrid
Attn: Bankruptcy

Po Box 182125

Columbus, OH 43218-2125

First National Bank

Attn: Bankruptcy

1620 Dodge St Mailstop 4440
Omaha, NE 68197-0002

Gold Coast Fed Cr Unio
2226 S Congress Av
West Palm Beach, FL 33406-7681

JPMorgan Chase Bank, N.A.
s/b/m/t Chase Bank USA, N.A.

c/o Robertson, Anschutz & Schneid, P.L.

6409 Congress Avenue, Suite 100
Boca Raton, FL 33487-2853

Navient

Attn: Claims Dept

Po Box 9500

Wilkes-Barr, PA 18773-9500

St Lucie County Tax Collector
PO Box 308
Fort Pierce, FL 34954-0308

Synchrony Bank

Attn: Bankruptcy

Po Box 965060

Orlando, FL 32896-5060

Synchrony Bank

PRA Receivables Management, LLC
PO Box 41021

Norfolk, VA 23541-1021

Bank of America

Attn: Bankruptcy NC4-105-02-77
Po Box 26012

Greensboro, NC 27420-6012

Citibank/The Home Depot

Attn: Recovery/Centralized Bankruptcy
Po Box 790034

St Louis, MO 63179-0034

Comenity Capital/hsnme
Attn: Bankruptcy

Po Box 182125

Columbus, OH 43218-2125

(p) PERI GARITE

ATIN CARD WORKS

101 CROSSWAYS PARK DR W
WOODBURY NY 11797-2020

HSN Flex Pay
1 HSN Drive
Saint Petersburg, FL 33729-0001

(p) JEFFERSON CAPITAL SYSTEMS LLC
PO BOX 7999
SAINT CLOUD MN 56302-7999

Office of the US Trustee
51 S.W. Ist Ave.

Suite 1204

Miami, FL 33130-1614

Syncb/HSN

Attn: Bankruptcy

Po Box 965060

Orlando, FL 32896-5060

Synchrony Bank/ Old Navy
Attn: Bankruptcy

Po Box 965060

Orlando, FL 32896-5060

Page 4 of 5

AT&T
PO Box 5014
Carol Stream, IL 60197-5014

Bank of America, N.A
P.O. BOX 31785
Tampa, FL 33631-3785

Comenity Bank/Lane Bryant
Attn: Bankruptcy

Po Box 182125

Columbus, OH 43218-2125

Credit First National Association
Attn: Bankruptcy

Po Box 81315

Cleveland, OH 44181-0315

First National Bank of Omaha
ATIN: Bankruptcy Department
POB 3696

Omaha, NE 68103-0696

Internal Revenue Service
ATTN: Bankruptcy Department
POB 7346

Philadelphia, PA 19101-7346

Navient

Attn: Bankruptcy

Po Box 9640

Wilkes-Barre, PA 18773-9640

QCard

Attention: Bankruptcy Department
P.O. Box 15523

Wilmington, DE 19850-5523

Syncb/PPC

Attn: Bankruptcy

Po Box 965060

Orlando, FL 32896-5060

Synchrony Bank/Amazon
Attn: Bankruptcy

Po Box 965060

Orlando, FL 32896-5060
Synchrony Bank/Care Credit
Attn: Bankruptcy Dept

Po Box 965060

Orlando, FL 32896-5060

Synchrony Bank/Lowes
Attn: Bankruptcy

Po Box 965060

Orlando, FL 32896-5060

Synchrony Bank/Sams
Attn: Bankruptcy

Po Box 965060

Orlando, FL 32896-5060

Td Retail Card Services/Samsung
Attn: Bankruptcy

Po Box 731

Mahwah, NU 07430-0731

Shannon A Garvey
652 SE Seachouse Dr
Port Saint Lucie, FL 34983-4539

Case 19-26616-EPK Doc 24 Filed 03/24/20

Synchrony Bank/City Furniture
Attn: Bankruptcy

Po Box 965060

Orlando, FL 32896-5060

Synchrony Bank/Old Navy
Attn: Bankruptcy Dept
Po Box 965060

Orlando, FL 32896-5060

Synchrony Bank/Sams Club
Attn: Bankruptcy Dept
Po Box 965060

Orlando, FL 32896-5060

Colin V Lloyd
302 So 2 St
Ft. Pierce, FL 34950-1559

Page 5 of 5

Synchrony Bank/Kirklands
Attn: Bankruptcy Dept
Po Box 965060

Orlando, FL 32896-5060

Synchrony Bank/QVC
Attn: Bankruptcy Dept
Po Box 965060

Orlando, FL 32896-5060

Synchrony Bank/TJX
Attn: Bankruptcy Dept
Po Box 965060

Orlando, FL 32896-5060

Robin R Weiner

www, chl3weiner.com

POB 559007

Fort Lauderdale, FL 33355-9007

The preferred mailing address (p) above has been substituted for the following entity/entities as so specified
by said entity/entities in a Notice of Address filed pursuant to 11 U.S.C. 342(£) and Fed.R.Bank.P. 2002 (g) (4).

Chase Card Services
Attn: Bankruptcy

Po Box 15298
Wilmington, DE 19850

Jefferson Capital Systems LLC
Po Box 7999
Saint Cloud Mn 56302-9617

(d)Chase Card Services/Amazon
Po Box 15298
Wilmington, DE 19850

First National Bank of Omaha
1620 Dodge Street, Stop Code 3129
Omaha, NE 68197

The following recipients may be/have been bypassed for notice due to an undeliverable (u) or duplicate (d) address.

(u) BANK OF AMERICA, N.A.

(u)West Palm Beach

End of Label Matrix

Mailable recipients 42
Bypassed recipients 2
Total 44
